Citation Nr: 1507336	
Decision Date: 02/19/15    Archive Date: 02/26/15

DOCKET NO.  10-38 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability, diagnosed as degenerative disc disease at L3/L4 and L5/S1.

2.  Entitlement to service connection for a cervical spine disorder, to include as secondary to a lumbar spine disability.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Tracie N. Wesner, Associate Counsel



INTRODUCTION

The Veteran had active duty service from February 1994 to February 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

When this matter was initially before the Board in January 2014, the Board denied service connection for lumbar spine and cervical spine disabilities.  The Veteran appealed the Board's January 2014 decision to the United States Court of Appeals for Veterans Claims (Court), which in an October 2014 order, granted the parties' joint motion for remand (JMR), vacating the Board's January 2014 decision and remanding the case for compliance with the terms of the joint motion.

The issue of service connection for a cervical spine disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's current lumbar spine degenerative disc disease had its onset in or is otherwise related to injuries he sustained during service.  


CONCLUSION OF LAW

The criteria for service connection for a lumbar spine disability, diagnosed as degenerative disc disease at L3/L4 and L5/S1, have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSIONS

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

The Board finds that the evidence is at least in equipoise as to whether the Veteran's current lumbar spine degenerative disc disease is related to his in-service low back injuries.  His service treatment records (STRs) show that he sustained injuries to his low back on three occasions during service, and that he reported having ongoing back pain/symptoms at his separation from service.  See June & July 1995 STRs; see also April 1997 STRs; December 1997 Report of Medical History.  Additionally, the competent and credible evidence of record shows that the Veteran has continued to experience low back symptoms since his separations from service.  In May 2002 he sought treatment for back pain with no mention of a precipitating event.  See May 2002 Medical Record.  In December 2002 he sought treatment for back pain when he jumped from a backhoe, and reported that he had back issues for several years prior to that incident.  See December 2002 Medical Record.  He sought treatment for low back problems again in February 2004, reporting that he had increased pain in his back since January 2004, without any apparent reason for such an increase.  See February 2004.  At this appointment the Veteran again reported having low back pain for a number of years, stating that he had had problems on and off since falling on his back during service, and that he had received chiropractic treatment in the past that provided no benefit.  See id.  

The Veteran competent to report observing his low back symptoms during service and since separation, and further finds his statements credible.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The Board notes that a 1999 medical record indicates that the Veteran did not have any residuals from his low back injuries in service because he did not experience pain "for several years;" however, the Board finds this statement less probative because it is inconsistent with the Veteran's report at separation less than a year earlier that he continued to have ongoing back problems, and is also inconsistent with his statement in 2004 that he experienced ongoing low back symptoms since his injury in service.  Additionally, the Board affords greater weight to the Veteran's reports of ongoing low back pain made in 2002 and 2004 because they were made in connection with his medical treatment, and well before he sought VA compensation benefits.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (statements made for purposes of medical treatment may be afforded greater weight because there is a strong motive to tell the truth to receive proper care).  It was in February 2004 that the Veteran was finally diagnosed with very mild degenerative disc disease at L3/L4, and mild to moderate degenerative disc disease at L5/S1.  See February 2004 MRI Report.  

The Board notes that in support of his claim, the Veteran submitted an opinion from his treating physician that his current lumbar spine degenerative disc disease is more likely than not attributable to the injuries he sustained in service.  See February 2012 Opinion Letter.  By contrast, two VA examiners opined that his current lumbar spine degenerative disc disease is not related to the injuries he sustained during service.  See June 2010 & January 2014 VA Examination Reports.  The Board finds that all three opinions have deficiencies, and thus affords little probative value to them all.  First, although the Veteran's treating physician stated that he reviewed the Veteran's STRs and pertinent medical history, he stated in his opinion that the Veteran did not sustain any back injuries other than those that occurred during service.  See February 2012 Opinion Letter.  This is factually inaccurate, however, as the medical records show that the Veteran sustained back and neck injuries during a motor vehicle accident in 1999, and that he experienced additional back pain in December 2002 after jumping from a backhoe.  See 1999 Medical Records; see also December 2002 Medical Records.  Likewise, the June 2010 VA examiner's opinion also fails to address all potentially relevant evidence concerning the Veteran's medical history, as the report states that there is no evidence in the record of the Veteran having a recurrent or chronic low back condition.  See June 2010 VA Examination Report.  As set forth previously in this decision, there is ample evidence that the Veteran continued to experience recurrent low back symptoms after his in-service injuries.  Finally, with regard to the January 2012 VA examination, the Board finds that given the Veteran's relatively young age at the time he was diagnosed with lumbar spine degenerative disc disease, the opinion does not contain a sufficient rationale for the conclusion that this disability is less likely related to his in-service injuries and more likely related to "a time related degenerative process."  Thus, the Board finds that all three opinions are inadequate to address the nexus element of the service connection claim at issue.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); see also Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).

Notwithstanding the lack of a medical nexus opinion, the Board finds that given the Veteran's competent and credible reports of ongoing low back pain since his in-service injuries, such a medical opinion is not necessary.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); 38 U.S.C.A. § 1154(a) (West 2014); 38 C.F.R. § 3.303(a).  Thus, resolving all reasonable doubt in favor of the Veteran, the Board finds that the evidence is at least in equipoise as to whether his lumbar spine degenerative disc disease is related to the injuries he sustained in service, and consequently, service connection is warranted.  


ORDER

Service connection for a lumbar spine disability, diagnosed as degenerative disc disease at L3/L4 and L5/S1, is granted.


REMAND

In addition to seeking service connection for a lumbar spine disability, the Veteran also seeks service connection for a cervical spine disorder, including as secondary to his lumbar spine disability.  As discussed in detail above, the Board finds that the opinions provided by the VA examiners and the Veteran's private treating physician are not adequate, as they fail to account for all potentially relevant medical evidence and/or fail to provide a sufficient rationale.  Moreover, the Board notes that although the evidence of record shows multiple instances of back injuries during service and continuing complaints of low back symptoms since that time, there is insufficient evidence of ongoing neck symptoms to support a finding that his cervical spine disorder is related to any injuries he sustained during service.  Thus, this issue must be remanded to afford the Veteran a new VA examination addressing the etiology of his cervical spine disorder.

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding VA and private treatment records concerning the Veteran's treatment for his spinal disorders.

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his in-service and post-service neck and back symptomatology.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

3.  Then schedule the Veteran for an appropriate VA examination to determine the current nature and etiology of his cervical spine condition.  The claims folder should be made available to and reviewed by the examiner and all necessary tests should be performed.  All findings and conclusions should be set forth together with a detailed rationale for any opinion expressed.  

After a review of the record on appeal and an examination of the claimant, the examiner is directed to provide answers to the following questions:

a. Is it at least as likely as not that any current cervical spine disorder is related to or had its onset in service?  

b.  Is it at least as likely as not that any current cervical spine disorder manifested itself to a compensable degree in the first post-service year?

c.  Is it at least as likely as not that the Veteran's cervical spine disorder was caused by his service-connected lumbar spine disability?  

d.  Is it at least as likely as not that the Veteran's cervical spine disorder was aggravated by his service-connected lumbar spine disability?

The examiner is advised that the term "aggravation" is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression. 

If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of disability (i.e., a baseline) before the onset of the aggravation. 

If the examiner cannot provide an answer to any of the above questions, the examiner is advised that he/she should explain why the requested opinion cannot be provided (i.e., because the limits of medical knowledge had been exhausted or because further information to assist in making the determination is needed, such as additional records and/or diagnostic studies).  If the examiner cannot provide the answer because further information is needed to assist in making the determination, all reasonable steps to obtain this missing information should be exhausted before concluding that the answer cannot be provided.

4.  After completing the above actions, and any other necessary development as may become indicated, readjudicate the remanded claim.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow for an adequate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


